Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 1 of 8          PageID #: 537




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI‘I
   XUEMEI DEVINE dba ANELA’S                 Case No. 21-cv-00114-DKW-WRP
   JEWELRY and CHARLES DEVINE
   dba ANELA’S JADE,                         ORDER DENYING PLAINTIFF’S
                                             MOTION FOR EX PARTE
                                             TEMPORARY RESTRAINING
               Plaintiffs,                   ORDER AND SEIZURE ORDER

         v.

   OPALHAUS TRADING,
   INCORPORATED dba OPALHAUS;
   HOKULEA JEWELRY dba
   HAWAIIHOKULEAJEWELRY;
   SEASIDE dba SEASIDEAVE8;
   WENDY LO; MAYTAS
   MONSEREENUSORN; DOE
   DEFENDANTS 1-10,

               Defendants.


        Before the Court is Plaintiffs’ ex parte motion for a temporary restraining

  order (“TRO”) and an order seizing Defendants’ allegedly copyright-infringing

  merchandise and related documents. Dkt. No. 11. Because Plaintiffs has failed

  to adequately explain why notice should be excused and how allowing time for the

  Defendants to respond would result in irreparable harm, the motion is DENIED.
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 2 of 8              PageID #: 538




                                     LEGAL STANDARD

         A TRO is restricted to its “underlying purpose of preserving the status quo

  and preventing irreparable harm just so long as is necessary to hold a hearing, and

  no longer.” Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck

  Drivers, 415 U.S. 423, 439 (1974) (footnote omitted). A TRO without notice to

  the adverse party may be granted only where:

         (A)   specific facts in an affidavit or a verified complaint clearly
               show that immediate and irreparable injury, loss, or damage
               will result to the movant before the adverse party can be heard
               in opposition; and
         (B)   the movant’s attorney certifies in writing any efforts made to
               give notice and the reasons why it should not be required.

  Fed. R. Civ. P. 65(b)(1).

         The standard for a temporary restraining order is identical to the standard for

  a preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co.,

  240 F.3d 832, 839 n.7 (9th Cir. 2001). For a Court to grant a preliminary

  injunction or a TRO, a plaintiff must establish: (1) likely success on the merits; (2)

  likelihood of irreparable injury absent the injunction; (3) the balance of equities tip

  in his favor; and (4) the injunction is in the public interest. All. for the Wild

  Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citing Winter, 555 U.S. at

  20).

         Relevant to the present motion, a Court may grant an ex parte seizure

  application where:

                                             2
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 3 of 8                      PageID #: 539




         (B)     the court finds that it clearly appears from specific facts that—

                 (i)   an order other than an ex parte seizure order is not
                       adequate to achieve the purposes of section 1114 of this
                       title;
                 (ii) the applicant has not publicized the requested seizure;
                 (iii) the applicant is likely to succeed in showing that the
                       person against whom seizure would be ordered used a
                       counterfeit mark in connection with the sale, offering for
                       sale, or distribution of goods or services;
                 (iv) an immediate and irreparable injury will occur if such
                       seizure is not ordered;
                 (v) the matter to be seized will be located at the place
                       identified in the application;
                 (vi) the harm to the applicant of denying the application
                       outweighs the harm to the legitimate interests of the
                       person against whom seizure would be ordered of
                       granting the application; and
                 (vii) the person against whom seizure would be ordered, or
                       persons acting in concert with such person, would
                       destroy, move, hide, or otherwise make such matter
                       inaccessible to the court, if the applicant were to proceed
                       on notice to such person.

  15 U.S.C. § 1116(d)(4)(b).1 The party seeking a seizure must also “provide[] the

  security determined adequate by the court for the payment of such damages as any

  person may be entitled to recover as a result of a wrongful seizure or wrongful

  attempted seizure under this subsection.” 15 U.S.C. § 1116(d)(4)(A).




  1
   Section 503(a)(3) of Chapter 17 of the United States Code makes clear that rules pertaining to
  seizure applications in trademark disputes apply equally to copyright claims.

                                                  3
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 4 of 8             PageID #: 540




                                     DISCUSSION

        Plaintiffs may, indeed, have valid copyright claims. However, the

  mechanism they have chosen to enforce those claims requires, as evident above, a

  high standard of proof that—at least on the current record—Plaintiffs cannot meet.

  Among other things, Plaintiffs’ general assertions regarding COVID-19 and the

  imagined secret disposing of evidence by Defendants are insufficient to excuse

  notice and to proceed ex parte. Further, nothing in the motion persuades the Court

  that, absent a TRO, Plaintiffs will suffer irreparable injury. For these reasons, the

  TRO motion and seizure application are DENIED.

  I.    The Absence of Notice

        Plaintiffs contend the Court should excuse the notice of this action and

  motion to Defendants for two reasons: (1) “the inherent difficulty in giving notice

  to a party given the increasing problems caused by COVID-19”; and (2) the

  “highly probable” chance Defendants will “move, hide, or otherwise make the

  infringing goods inaccessible.” Dkt. No. 7-1 at 17–18. The first reason is, at

  best, unconvincing, and the second wholly unsupported by any factual allegation.

        How COVID-19 has inhibited Plaintiffs’ ability to provide notice of this

  action is neither “inherent,” apparent, nor obvious to the Court. In fact, the only

  specificity Plaintiffs offer is that Defendants “may not be operating in their offices

  at this time.” Dkt. No. 7-1 at 17. First, and most obvious, this statement is


                                            4
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 5 of 8            PageID #: 541




  speculative. Second and equally obvious is that Plaintiffs have not attempted

  service or done anything evident to the Court to locate Defendants, much less to

  determine whether or not they are actually “operating in their offices.” There has

  been no pre-litigation negotiation or contact of which the Court is aware meaning

  Defendants are completely in the dark concerning the claims asserted here.

        Plaintiffs’ assertion that notice should not be afforded because it risks

  spoliation is as speculative as Defendants’ unavailability for service. Beyond

  invention, there is simply nothing offered in the record to support Plaintiffs’

  assessment that spoliation is “highly probable.” See Dkt. No. 7-1 at 17–18. To

  justify proceeding with an ex parte seizure, where a defendant is “likely to dispose

  of the infringing goods” before a hearing can take place:

        [T]he applicant must do more than assert that the adverse party would
        dispose of evidence if given notice. Plaintiffs must show that
        defendants would have disregarded a direct court order and disposed
        of the goods within the time it would take for a hearing and must
        support such assertions by showing that the adverse party has a
        history of disposing of evidence or violating court orders or that
        persons similar to the adverse party have such a history.

  Reno Air Racing Ass'n., Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006)

  (citations and internal quotation marks omitted) (emphasis added). Plaintiffs offer

  none of this. Dkt. No. 7–1 at 17–18. Instead, Plaintiffs appear to assume bad

  faith on the part of Defendants. This the Court will not do.




                                            5
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 6 of 8              PageID #: 542




          Again, Plaintiffs may ultimately be entitled to some relief as a result of the

  claims they assert, but they may not short-circuit that process by eliminating

  Defendants’ ability to respond and be heard under the circumstances presented

  here.

  II.     The Absence of Irreparable Harm

          A preliminary injunction or TRO may not issue where irreparable harm is

  merely possible. Winter, 557 U.S. at 22-23. Rather, “injunctive relief [is] an

  extraordinary remedy that may only be awarded upon a clear showing that the

  plaintiff is entitled to such relief.” Id. at 22. “Evidence of loss of control over

  business reputation and damages to goodwill could constitute irreparable harm.”

  Herb Reed Enters., LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d 1239, 1250 (9th

  Cir. 2013) (citing Stuhlbarg, 240 F.3d at 841). Such harm, however, may not be

  based on “platitudes” but must be demonstrated with evidence that “irreparable

  injury is likely in the absence of an injunction” and that “legal remedies, such as

  money damages, are inadequate.” Id. (citation and internal quotation marks

  omitted) (emphasis in original).

          Here, Plaintiffs claim “loss of business and goodwill” will continue if the

  TRO and seizure application are not granted. Dkt. No. 7-1 at 20; see also Dkt.

  No. 7-2 at ¶ 41; Dkt. No. 7-34 at ¶ 33. Specifically, sales to wholesalers are down

  and, to continue to compete in the market, Plaintiffs must constantly create new


                                              6
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 7 of 8               PageID #: 543




  jewelry designs. Dkt. No. 7-1 at 20–21; see also 7-2 ¶¶ 44–45. These allegations

  either constitute the type of “platitudes” that the Ninth Circuit has found

  insufficient, are unsupported by any facts, or can only be reasonably read as

  alleging a loss of sales, an injury that can be remedied with money damages. See

  NuVasive, Inc. v. Alphatec Holdings, Inc., 2018 WL 3361457, at *8 (S.D. Cal. July

  10, 2018) (“Potential lost sales alone is not sufficient to manifest irreparable

  harm”) (citing Abbott Labs v. Andrez Pharm, Inc., 452 F.3d 1331, 1348 (Fed. Cir.

  2006)). Accordingly, the Court finds that Plaintiffs have failed at this time to

  demonstrate the likelihood of irreparable harm, absent an injunction.




                                             7
Case 1:21-cv-00114-DKW-WRP Document 21 Filed 02/26/21 Page 8 of 8              PageID #: 544




                                     CONCLUSION

        Plaintiffs’ motion for a TRO and seizure application, Dkt. No. 7, are

  DENIED. The Court instructs Plaintiffs to (1) serve the Summons and Complaint

  on Defendants within the time permitted by Federal Rule of Civil Procedure 4(m);

  (2) serve the motion for a TRO and seizure application on Defendants, to the extent

  Plaintiffs wish to continue to pursue injunctive relief; and (3) file proof of service

  of the above with the Court as soon as practicable.

        IT IS SO ORDERED.

        DATED: February 26, 2021 at Honolulu, Hawai’i.




  Xuemei Devine dba Anela’s Jewelry and Charles Devine dba Anela’s Jade v.
  Opalhaus Trading Inc. dba Opalhaus Hokulea Jewelry dba
  HawaiiHokuleaJewelry; Seaside dba Seasideeave8; Wendy Lo; Maytas
  Monsereenusorn; Doe Defendants 1–10, Civil No. 21-00114-DKW-WRP;
  ORDER DENYING PLAINTIFF’S MOTION FOR EX PARTE
  TEMPORARY RESTRAINING ORDER AND SEIZURE ORDER.

                                             8
